194 F.2d 902
90 U.S.App.D.C. 421
COHEN et al.v.WOODS, Director of Rent Stabilization.
No. 11162.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 20, 1952.Decided Feb. 28, 1952.

Barney Rosenstein, New York City, of the bar of the Court of Appeals of the State of New York, pro hac vice, by special leave of court, with whom O. John Rogge, Washington, D.C., was on the brief, for appellants.
Nathan Siegel, Sp. Appellate Atty., Office of Rent Stabilization, Washington, D.C., of the bar of the Court of Appeals of the State of New York, pro hac vice, by special leave of court, with whom Isadore A. Honig, Sp. Appellate Attorney, Office of Rent Stabilization, Washington, D.C., was on the brief, for appellee.  Evan T. Davis, Sp. Litigation Atty., Office of Rent Stabilization, Washington, D.C., also entered an appearance for appellee.
Before EDGERTON, FAHY, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed.  Miller v. Woods, 87 U.S.App.D.C. 324, 185 F.2d 499.